17-4100
     Song v. Barr
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A205 457 198
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of November, two thousand
 5   nineteen.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            RAYMOND J. LOHIER, JR.,
10            MICHAEL H. PARK,
11                 Circuit Judges.
12   _____________________________________
13   HUANG SHENG SONG, AKA SHENG SONG
14   HUANG,
15            Petitioner,
16
17                  v.                                           17-4100
18                                                               NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Gerald Karikari, New York, NY.
25
26   FOR RESPONDENT:                  Joseph A. Hunt, Assistant
27                                    Attorney General; Cindy S.
28                                    Ferrier, Assistant Director;
29                                    Brendan P. Hogan, Trial Attorney,
30                                    Office of Immigration Litigation,
31                                    United States Department of
32                                    Justice, Washington, DC.
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5          Petitioner Huang Sheng Song, a native and citizen of the

 6   People’s Republic of China, seeks review of a December 5,

 7   2017, decision of the BIA affirming an April 4, 2017, decision

 8   of an Immigration Judge (“IJ”) denying his application for

 9   asylum,       withholding    of   removal,    and    relief   under      the

10   Convention Against Torture (“CAT”).           In re Huang Sheng Song,

11   No. A 205 457 198 (B.I.A. Dec. 5, 2017), aff’g No. A 205 457

12   198 (Immig. Ct. N.Y. City Apr. 4, 2017).                 We assume the

13   parties’ familiarity with the underlying facts and procedural

14   history in this case.

15          Under the circumstances of this case, we have considered

16   both    the    IJ’s   and   the   BIA’s   opinions   “for   the   sake    of

17   completeness.”        Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
18   524, 528 (2d Cir. 2006).          The applicable standards of review

19   are well established.        See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

20   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018); Wei Sun v.

21   Sessions, 883 F.3d 23, 27 (2d Cir. 2018).                     Substantial


                                           2
1    evidence supports the adverse credibility determination and,

2    absent credible testimony, Song failed to establish past

3    persecution or a well-founded fear of future persecution.

4        Substantial evidence supports the agency’s determination

5    that Song was not credible as to his claim that Chinese police

6    beat and attempted to arrest and detain him on account of his

7    practice of Christianity.       “Considering the totality of the

8    circumstances, and all relevant factors, a trier of fact may

9    base a credibility determination on . . . the inherent

10   plausibility of the applicant’s or witness’s account, the

11   consistency between the applicant’s . . . written and oral

12   statements . . . , the internal consistency of each such

13   statement, [and] the consistency of such statements with

14   other evidence of record . . . without regard to whether an

15   inconsistency, inaccuracy, or falsehood goes to the heart of

16   the applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii).

17       The   agency   reasonably    relied   on   Song’s   failure   to

18   plausibly explain why he had his birth certificate translated

19   to English years in advance of the persecution he claimed led

20   him to flee China.   See Siewe v. Gonzales, 480 F.3d 160, 169

21   (2d Cir. 2007) (“The speculation that inheres in inference is


                                      3
1    not   ‘bald’      if     the     inference     is     made   available      to    the

2    factfinder by record facts, or even a single fact, viewed in

3    the light of common sense and ordinary experience.”).                             The

4    adverse     credibility             determination         was      bolstered       by

5    inconsistencies within Song’s testimony about the number of

6    police officers that raided his religious gathering, and the

7    inconsistency between his statements and the Form I-213 as to

8    whether     he     was      alone    when      he    encountered        police    and

9    immigration officers in the United States.                        See Xiu Xia Lin

10   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (holding that an

11   IJ    is   permitted        to    rely    on    even      minor    or    tangential

12   inconsistencies, so long as the totality of the circumstances

13   supports    the     adverse         credibility       determination).            These

14   findings are supported by the record, and Song did not

15   rehabilitate       his       testimony        with    reliable      corroborating

16   evidence.        See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

17   Cir. 2007) (“An applicant’s failure to corroborate his or her

18   testimony may bear on credibility, because the absence of

19   corroboration          in   general      makes       an   applicant      unable    to

20   rehabilitate testimony that has already been called into

21   question.”).


                                               4
1          The agency also did not err in concluding that absent

2    credible testimony, Song failed to satisfy his burden of

3    proof.    See 8 U.S.C. § 1158(b)(1)(B)(ii).              A valid past

4    persecution claim can be based on harm other than threats to

5    life or freedom, including “non-life-threatening violence and

6    physical abuse,” Beskovic v. Gonzales, 467 F.3d 223, 226 n.3

7    (2d   Cir.   2006),   but   the   harm    must   rise     above   “mere

8    harassment,” Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d
9    332, 341 (2d Cir. 2006).      We find no error in the agency’s

10   conclusion that Song did not allege past harm rising to the

11   level of persecution: Song was not arrested or detained by

12   police during the raid on his church, he did not testify to

13   serious injury, and he never sought medical attention.               See

14   Jian Qiu Liu v. Holder, 632 F.3d 820, 822 (2d Cir. 2011).

15         Absent past persecution, Song failed to establish a well-

16   founded fear of future persecution, which requires showing

17   either a reasonable possibility that he would be singled out

18   for persecution or that there is a pattern or practice of

19   persecuting similarly situated individuals.              See 8 C.F.R.

20   § 1208.13(b)(2)(iii).        In       addition   to     his   lack    of

21   credibility, Song did not provide any reason he would be


                                       5
1    singled out for persecution--for example, that he has held a

2    leadership role in the church, been ordained, or participated

3    in any activities that would make the Chinese government aware

4    of or interested in his religious practice.                         Moreover, his

5    country conditions evidence did not establish “systemic or

6    pervasive”         persecution          of       Christians       sufficient       to

7    demonstrate a pattern or practice of persecution of similarly

8    situated individuals in his home province.                        In re A-M-, 23

9    I.   &   N.    Dec.      737,     741    (BIA      2005);     see    8    C.F.R.    §

10   1208.13(b)(2)(iii).           The evidence in the record established

11   that tens of millions of individuals practice in unregistered

12   churches in China and that such practice is tolerated without

13   interference        in     some   areas,         and   it   did     not    identify

14   persecution of Christians in Song’s home province of Fujian.

15   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 165-66, 174 (2d

16   Cir. 2008) (explaining BIA does not err in requiring localized

17   evidence      of    persecution         when     the   record     reflected    wide

18   variances      in    how    policies         are    understood      and    enforced

19   throughout China).

20        Song’s failure to meet his burden of proof for asylum

21   necessarily precluded him from establishing his eligibility


                                                  6
1   for withholding of removal and CAT relief.      See 8 U.S.C.

2   § 1158(b)(1)(B)(iii); Paul v. Gonzales, 444 F.3d 148, 156–57

3   (2d Cir. 2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                  7